Exhibit 10.1

 



EV Group-1 -[***]



 

CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.



  

AGREEMENT OF SALE

 

FOR

 

[***] Automated Production Bonding System [***]

 

concluded by and between

 

Akoustis, Inc.

with business address at 5450 Campus Drive, Canandaigua, NY 14424

 

hereinafter referred to as “Buyer”

 

and

 

EV Group Inc.

with business address at 7700 South River Parkway, Tempe, AZ 85284, USA

 

hereinafter referred to as “Seller”

 

WHEREAS, Buyer wishes to acquire the Product as defined herein for the purposes
as chosen and determined by Buyer,

 

AND WHEREAS, Seller is willing and able to sell, deliver, install and commission
the Product,

 

NOW THEREFORE, Buyer and Seller (hereinafter referred to as “Parties”) enter
into this agreement of sale (hereinafter referred to as “Agreement”) and upon
order confirmation by Seller or signing of this Agreement by both Parties, as
the case may be (hereinafter referred to as “Entering into Force of this
Agreement”) mutually agree as follows:

 

1.SUBJECT MATTER OF THIS AGREEMENT AND DEFINITIONS

 

1.1.Subject to the terms and conditions of this Agreement Seller sells to Buyer
and Buyer acquires from Seller the Product in accordance with the following key
terms:

 

Product:[***] Automated Production Bonding System [***] as described in more
detail by the Scope of Delivery.

 

Scope of Delivery:The scope of deliveries and services to be provided by Seller
to Buyer with respect to the Product as set out in Clause 2. and Annex 1 to this
Agreement.

 

Contract Price:in total US $[***] (exclusive of VAT, if any) for [***] Automated
Production Bonding System [***].

 

Payment Terms:The Contract Price shall be due and payable by Buyer prompt and
net in the following instalments:

 

(a) thirty percent (30%) upon order confirmation by Seller or signing of this
Agreement by both Parties, as the case may be; 

 

(b) sixty percent (60%) upon Source Inspection Test at the production site in
Austria or prior to delivery of the Product; and

 

(c) ten percent (10%) upon Final Acceptance of the Product (or within 90 days
unless delays are the responsibility of EVG)

 

Availability for Delivery:The Product shall be made ready for delivery by Seller
at the production site in Austria within a period of 7 months from the date of
order confirmation by Seller or signing of this Agreement by both Parties, as
the case may be.

 

Delivery Terms:DDP Akoustis Technologies, Inc, Canandaigua, NY according to
Incoterms 2010.

 

Buyer’s Installation Site: Buyer’s site located in Canandaigua, NY, where the
Product is to be installed.

  

1.2.Defined terms shall have the meaning as set forth in this Agreement, in
particular in Clause 1.1., above.

 



Confidential

EV Group-2 -[***]



 

2.SCOPE OF DELIVERY OF SELLER FOR THE PRODUCT

 

2.1.The Scope of Delivery of Seller under this Agreement shall consist of the
following deliveries and services to be provided by Seller to Buyer with respect
to the Product as described in more detail in Annex 1 to this Agreement:

 



(a)Hardware of the Product according to Annex 1 to this Agreement;

 

(b)Layout and foundation drawings for the Product and site preparation data for
the Product at Buyer’s Installation Site, to be supplied within a period of six
(6) weeks upon Entering into Force of this Agreement;

 

(c)Packing and delivery of the Product in accordance with the Delivery Terms;

 

(d)Performance of the Source Inspection Test of the Product at the production
site in Austria according to Clause 6. of this Agreement;

 

(e)Transport and insurance of the Product from the point of delivery in
accordance with the Delivery Terms to Buyer’s Installation Site;

 

(f)Installation and commissioning of the Product and performance of the
Acceptance Test for the Product at Buyer’s Installation Site according to
Clauses 8. and 9. of this Agreement, provided, however, that any and all
additional deliveries and services provided by Seller due to a prolongation or
complication of the installation, commissioning and/or Acceptance Test process
which are due to reasons attributable to Buyer shall be chargeable separately to
Buyer at the then applicable prices of Seller;

 

(g)One set of operating and maintenance manual for the Product in English on
CD-ROM (in PDF-format); and

 

(h)Training as specified in Clause 11. of this Agreement.

 

2.2.Any and all additional deliveries and services which Seller provides to
Buyer and which go beyond the Scope of Delivery of Seller under this Agreement
shall be chargeable separately to Buyer at the then applicable prices of Seller.

 

3.DELIVERIES AND SERVICES TO BE PROVIDED BY BUYER

 

3.1.In connection with the delivery, installation and commissioning of the
Product by Seller, Buyer shall make available the following facilities,
equipment, installations and materials and Buyer shall provide the following
services:

 

(a)Any and all civil works and services at Buyer’s Installation Site, including,
but not limited to, any and all foundations, buildings, pits, cable ducts,
according to the specifications and layout and foundation drawings supplied by
Seller, as well as fulfilment of any and all premises requirements, including,
but not limited to, clean room facilities and installations or similar
installations;

 



Confidential

EV Group-3 -[***]



 

(b)Electricity supply at Buyer’s Installation Site up to the main switch of the
Product;

 

(c)Exhaust pipes and the connection and supply lines at Buyer’s Installation
Site to the connecting points of the Product for any and all utilities,
including, but not limited to, cooling water, compressed air, process gases, in
each case according to the specifications and layout and foundation drawings for
the Product supplied by Seller;

 

(d)Unloading, handling and moving of the Product from Buyer’s receiving area to
the specific place of installation of the Product at Buyer’s Installation Site;

 

(e)Substrates and any other materials required for commissioning of the Product
and for the performance of the Source Inspection Test at the production site in
Austria as well as any substrates, materials and all other operating expenses
for the installation and commissioning of the Product and for the performance of
the Acceptance Test at Buyer’s Installation Site;

 

(f)Lifting devices, including, but not limited to, necessary operators for such
lifting devices at Buyer’s Installation Site;

 

(g)Any other facilities, equipment, installations, materials and services which
Seller may reasonably require from Buyer in order for Seller to duly and timely
fulfil its obligations hereunder.

 

3.2.Buyer shall make available its deliveries and provide its services pursuant
to Clause 3.1. of this Agreement in such a way and in such a timely manner, as
this may be reasonably required by Seller and/or which enables Seller to duly
and timely fulfil its obligations under this Agreement. Should Buyer not or not
timely perform its obligations hereunder, any performance time of Seller shall
be extended accordingly and any and all additional deliveries and services
provided by Seller in this respect shall be chargeable separately to Buyer at
the then applicable prices of Seller.

 

3.3.In order to enable Seller to perform the Source Inspection Test and the
Acceptance Test for the Product, Buyer shall supply to Seller in minimum five
(5) wafers for each substrate type at the latest within two (2) weeks upon
Entering into Force of this Agreement, unless this is provided for differently
in the Acceptance Test Protocol in Annex 3 to this Agreement.

 

4.CONTRACT PRICE FOR THE PRODUCT AND PAYMENT

 

4.1.With the Contract Price the deliveries and services of Seller for the
Product as expressly covered by the Scope of Delivery shall be compensated. Any
and all additional deliveries and services provided by Seller shall be
chargeable separately to Buyer at the then applicable prices of Seller.

 



Confidential

EV Group-4 -[***]



 

4.2.The Contract Price shall be due and payable by Buyer to Seller in accordance
with the Payment Terms.

 

4.3.Payment of the Contract Price as well as payment of any other amounts due
and payable by Buyer to Seller under this Agreement shall be exclusively
effected in US $ net of any costs and charges by immediately available funds or
by wire or similar bank transfer into the account of Seller designated on the
respective invoice issued by Seller.

 

4.4.Buyer shall refund to Seller any value added tax (VAT), sales tax or other
tax arising out of or related to the sale of the Product that Seller is by law
required to collect from Buyer or to pay on Buyer’s behalf. Any, duties, stamp
duties, customs duties, transfer taxes, dues, fees or other charges in
connection with the execution and/or performance of this Agreement, in
particular those imposed by authorities in the country of Buyer’s Installation
Site, shall be borne by Seller.

 

4.5.Buyer shall have no right to retain or set-off any part of the Contract
Price or any other payment due under this Agreement with claims Buyer may have
against Seller.

 

5.AVAILABILITY FOR DELIVERY OF THE PRODUCT AND FORCE MAJEURE

 

5.1.The Product shall be made ready for delivery by Seller at the production
site in Austria at the date or within the time frame of the agreed upon
Availability for Delivery and thereupon shall be delivered to Buyer in
accordance with the Delivery Terms.

 

5.2.Seller shall not be responsible for any delays arising from reasons not
attributable to Seller including, but not limited to, any failure by Buyer to
provide the facilities, equipment, installations materials or services set out
in Clause 3. of this Agreement in time or to make Buyer’s Installation Site
complete and ready before the start of installation of the Product, nor for any
delays arising from Force Majeure.

 

5.3.Neither Buyer nor Seller shall be liable for partial or complete
non-fulfilment of their obligations under this Agreement, if they are prevented
from fulfilling their obligations due to events of force majeure, which shall be
any circumstance beyond the reasonable control of the respective Party,
including, but not limited to, acts of God, insurrection, strike, riot and civil
unrest, war (whether declared or not), failures by vendors, work stoppages,
embargoes, acts of terror, sabotage, fire, flood, earthquake, other unusually
severe weather conditions or natural catastrophe, acts of government, and other
unforeseeable circumstances beyond the respective Party’s reasonable control
(herein referred to as “Force Majeure”).

 



Confidential

EV Group-5 -[***]



 

5.4.Buyer shall not be entitled to claim Force Majeure in respect of acts of
Government if Buyer itself is an organ of that government or is directly or
indirectly owned or controlled by or related to that government. In case of an
event of Force Majeure, performance of this Agreement, as well as the relevant
obligations of Buyer and Seller under this Agreement, shall be suspended for the
period during which such event of Force Majeure lasts. The Party claiming an
event of Force Majeure shall notify the other Party in writing of the beginning
and expected duration of such Force Majeure event immediately. A certificate
issued by a relevant official source or any other documents which reasonably
provide evidence on the occurrence of the Force Majeure event will constitute a
sufficient proof of the existence and duration of the respective event of Force
Majeure. In case an event of Force Majeure should last for more than six (6)
months, the Parties will endeavour to terminate this Agreement on a fair and
amicable basis.

 

6.SOURCE INSPECTION TEST OF THE PRODUCT AT PRODUCTION SITE

 

6.1.The Product will be fully assembled and commissioned at the production site
in Austria, and will be subject to a source inspection test to be performed by
Seller or an affiliate of Seller at such production site prior to delivery of
the Product in accordance with the mutually agreed Source Inspection Test
Protocol in Annex 2 to this Agreement (herein referred to as “Source Inspection
Test”). The purpose of the Source Inspection Test is to demonstrate that the
Product fulfils its machine functions (e.g. substrate handling) without any
chemicals or other machine contaminants as set forth in the Source Inspection
Test Protocol in Annex 2 to this Agreement and is ready for delivery to Buyer.
Substrates and any other materials needed for performance of the Source
Inspection Test shall be duly and timely supplied by Buyer at its own costs.

 

6.2.Seller shall inform Buyer not less than three (3) weeks before the date,
when Seller intends to perform the Source Inspection Test, and thereby shall
invite Buyer to attend and observe the Source Inspection Test for the Product by
its respective technical or project personnel. Seller, and, in case a
representative of the respective technical or project personnel of Buyer attends
the Source Inspection Test, also a representative of the technical or project
personnel of Buyer shall sign the Source Inspection Test Protocol in Annex 2 to
this Agreement in order to record that the Product has provisionally fulfilled
the Acceptance Conditions as outlined in the Acceptance Test Protocol in Annex 3
to this Agreement and is ready for delivery. Should Buyer fail to attend the
Source Inspection Test notwithstanding due notification by Seller, the Source
Inspection Test Protocol in Annex 2 to this Agreement shall be signed by Seller
only, and Buyer shall not be entitled to dispute due performance of the Source
Inspection Test thereafter.

 

7.DELIVERY OF THE PRODUCT AND ACCEPTANCE OF DELIVERY OF THE PRODUCT BY BUYER

 

7.1.Upon successful performance of the Source Inspection Test as set out in
Clause 6.2. of this Agreement, Seller shall notify Buyer on the date when the
Product is ready for delivery and shall thereupon deliver the Product to Buyer
in accordance with the Delivery Terms. Buyer shall accept delivery of the
Product in accordance with the Delivery Terms on the date when Seller has
notified Buyer that the Product is ready for delivery, provided, however, that
this date is no earlier than three (3) weeks before the agreed upon date of
Availability for Delivery.

 

7.2.Should Buyer refuse to accept delivery of the Product within a maximum
period of three (3) weeks from the notification of Seller to Buyer that the
Product is ready for delivery, Seller in its sole discretion shall be entitled
to (i) charge Buyer for any and all costs for such delay, including, but not
limited to, reasonable costs for further storing the Product at the production
site in Austria and default interest for the thereby delayed payment of the
remaining instalments of the Contract Price and/or (ii) deem this Agreement
cancelled pursuant to Clause 12.10. of this Agreement, sell the Product to any
other customer, utilize the Product for any other purpose, and/or rebuild the
Product at the earliest possible time.

 

7.3.Transfer of risk in the Product from Seller to Buyer shall occur in
accordance with the Delivery Terms. Transfer of title to and ownership of the
Product from Seller to Buyer shall be subject to full and final payment as set
out in the retention of title clause under Clause 12.6. of this Agreement.

 

8.INSTALLATION AND COMMISSIONING OF THE PRODUCT AT BUYER’S INSTALLATION SITE

 

8.1.After delivery of the Product at Buyer’s Installation Site Seller shall,
within four (4) weeks, start the execution of the installation and commissioning
of the Product together with the respective technical or project personnel of
Buyer. Installation and commissioning of the Product will only start once Buyer
has advised Seller that Buyer’s Installation Site has been duly and timely
prepared as follows:

 

(a)Weather-tight building with all foundations and civil works and services has
been completed, with ambient room temperature between a range of +18°C to +27°C;

 



Confidential

EV Group-6 -[***]



 

(b)All supply connections for the Product according to Seller’s specifications
are available and fully operating;

 

(c)A mobile hoist or fork-lift device has been made available by Buyer; and

 

(d)Any other specifications and requirements which Seller may have reasonably
required from Buyer have been duly fulfilled.

 

8.2.In addition to the deliveries and services mentioned in Clause 3 of this
Agreement, Buyer shall provide and make available at no charge to Seller

 

(a)one (1) electrician, and

 

(b)two (2) system operators

 

who are technically competent, and appropriately licensed where required. Such
personnel of Buyer shall be immediately available to assist Seller’s personnel
during the installation and commissioning of the Product as well as during the
performance of the Acceptance Test for the Product.

 

9.ACCEPTANCE TEST FOR THE PRODUCT AT BUYER’S INSTALLATION SITE

 

9.1.After the Product has been installed and commissioned at Buyer’s
Installation Site, Seller shall perform an acceptance test for the Product in
accordance with the Acceptance Test Protocol in Annex 3 to this Agreement
(herein referred to as “Acceptance Test”). The purpose of the Acceptance Test is
to demonstrate that the Product fulfils the Acceptance Conditions as set forth
in the Acceptance Test Protocol in Annex 3 to this Agreement. Substrates and any
other materials needed for performance of the Acceptance Test shall be duly and
timely supplied by Buyer at its cost.

 

9.2.Seller shall inform Buyer not less than two (2) days before the date, when
Seller intends to perform the Acceptance Test, and thereby shall invite Buyer to
attend and participate in the Acceptance Test for the Product by its respective
technical or project personnel. Upon such notification Buyer shall be obliged to
participate in the performance of the Acceptance Test by its respective
technical or project personnel and Buyer’s personnel shall actively cooperate
with Seller’s personnel in all due respects in order to enable Seller to duly
perform and successfully complete the Acceptance Test for the Product. Upon
completion of the performance of the Acceptance Test for the Product a member of
the technical or project personnel of Seller and a member of the technical or
project personnel of Buyer shall sign the Acceptance Test Protocol in Annex 3 to
this Agreement in order to record that the Product has fulfilled the Acceptance
Conditions as set forth in the Acceptance Test Protocol in Annex 3 to this
Agreement and consequently the Acceptance Test has been successfully completed.
Any defects of the Product which may have occurred during the performance of the
Acceptance Test shall be duly listed by Seller in the Acceptance Test Protocol
or in a separate open items list, as Seller may choose to be appropriate.

 



Confidential

EV Group-7 -[***]



 

9.3.For the purposes of this Agreement successful completion of the Acceptance
Test for the Product shall be deemed to have occurred (herein referred to as
“Final Acceptance of the Product”) either (i) if the Acceptance Test Protocol in
Annex 3 to this Agreement has been duly signed by members of the technical or
project personnel of the Parties pursuant to Clause 9.2. of this Agreement, or
(ii) if upon completion of the performance of the Acceptance Test Buyer’s
technical or project personnel refuses to sign the Acceptance Test Protocol and
Seller may reasonably demonstrate that the Product in fact has fulfilled the
Acceptance Conditions as set forth in the Acceptance Test Protocol in Annex 3 to
this Agreement, or (iii) if the Acceptance Conditions as set forth in the
Acceptance Test Protocol in Annex 3 to this Agreement have not been fulfilled
during the performance of the Acceptance Test and such nonfulfilment is due to
actions taken or omitted by Buyer, including, without limitation, if Buyer does
not duly participate in the performance of the Acceptance Test by its respective
technical or project personnel, if Buyer’s personnel does not actively cooperate
with Seller’s personnel in order to enable Seller to duly perform and
successfully complete the Acceptance Test, or if Buyer does not provide testing
conditions or testing materials which comply with the specifications as duly and
timely required by Seller.

 

9.4.Upon Final Acceptance of the Product, Seller shall be deemed to have
discharged all its obligations under this Agreement, except for warranty,
service and indemnity obligations if applicable. Further, at this point of time
the final instalment of the Contract Price shall be due and payable by Buyer to
Seller.

 

9.5.Buyer understands that the Acceptance Test has the purpose of demonstrating
to Buyer that the Product fulfils the Acceptance Conditions as set forth in the
Acceptance Test Protocol in Annex 3 to this Agreement and operates in accordance
with such specifications. For this purpose, Seller may be required to modify or
revise the Product and/or any Software to satisfy such specifications, and will
require access to the Product for such purposes should modifications or
revisions be necessary. Therefore, until Final Acceptance of the Product, Buyer
shall grant to Seller access to the Product at all times during normal business
hours for such purposes and Buyer shall use the Product only for testing and
training purposes as authorized by Seller in order to accomplish Final
Acceptance of the Product. Until Final Acceptance of the Product, Buyer shall
not be entitled to use the Product for any other purposes, including, but not
limited to, production and other commercial purposes and Buyer shall not be
entitled to run processes on the Product other than processes needed to
accomplish Final Acceptance of the Product.

 



Confidential

EV Group-8 -[***]



 

9.6.Any software installed on the Product, contained in the Product, sold as
part of the Product and/or otherwise supplied with or for the Product (herein
referred to as “Software”) is proprietary and Seller retains sole and exclusive
ownership of all rights, title and interest in and to such Software. Seller
herewith grants to Buyer a limited, non-exclusive, non-assignable,
non-transferable personal license to use the Software on the specific Product
with which or for which it was supplied. Until and during the time of performing
the Acceptance Test for the Product the standard Software of Seller installed on
the Product may be adapted to meet Buyer’s specifications and needs. Until Final
Acceptance of the Product, only temporary Software shall be installed on the
Product and Buyer’s above mentioned license for the Software in addition shall
be limited to use such temporary Software and the Product only for testing and
training purposes as authorized by Seller. Until Final Acceptance of the
Product, Buyer shall not be entitled to use the Software and/or the Product for
any other purposes, including, but not limited to, production and other
commercial purposes and Buyer shall not be entitled to run processes on the
Product other than processes needed to accomplish Final Acceptance of the
Product. Buyer acknowledges and agrees that the temporary Software installed on
the Product may have a built-in time locking feature that will cause the Product
to “lock up” or become non-operational.

 

10.WARRANTY

 

10.1.Seller warrants to Buyer that (a) the Product shall confirm to its
documentation and other specifications and shall be free from defects in design,
material and workmanship except for ordinary wear and tear and corrosion; (b)
when used in conjunction with the Product and any updates or errors corrections
supplied by Seller, Software will conform to the provisions of this Agreement,
and any documentation or technical specifications provided or published by
Seller; and (c) services provided under this Agreement shall be provided and/or
performed in a professional and workmanlike manner by qualified personnel and in
accordance with the terms of this Agreement, including any service levels and
response times set forth therein.

 

10.2.The warranty period is twenty-four (24) months starting from the date of
delivery of the Product at Buyer’s Installation Site. Any warranty claims shall
be proven by Buyer.

 

10.3.The warranty of Seller under this Agreement shall be limited to repair,
replacement or re-performance of the defective part of the Product Software or
service, or to take the Product back, the choice of remedy being at Seller’s
sole discretion. Seller and Buyer may also mutually agree to refund an equitable
portion of the Contract Price instead of the remedies as stated above. Seller
shall be notified of any defect without any delay. Buyer shall grant Seller
reasonable time and opportunity to make repairs or supply replacements. Where
such time and opportunity are not granted, refused or delayed, Seller shall not
be liable for the remedy of the defects concerned. Any on-site warranty support
services of Seller will only be provided Monday through Thursday, for the period
between 08:00 and 17:00, and Friday, for the period between 08:00 and 16:00,
excluding local public holidays.

 



Confidential

EV Group-9 -[***]



 

a)Standard support during the warranty period:

 

Seller warrants that its’ technical support hot-line is available during normal
business hours with a response time of four (4) hours for production line
Products and with a response time of twenty-four (24) hours for engineering line
Products. In case of a Product down event Seller’s local field service
organization will dispatch a qualified engineer to be on-site within three (3)
working days upon Buyer’s request for production line Products and within ten
(10) working days upon Buyer’s request for engineering line Products. The type
of Product (production line or engineering line) is applicable as offered in the
respective Quotation. All spare parts, excluding parts designated to be
configuration specific, are held on stock on a non-exclusive basis. Parts on
stock will be dispatched as fast as possible but latest the following working
day for production line Products and within ten (10) working days for
engineering line Products.

 

b)Standard support after the warranty period:

 

Seller warrants that it’s technical support hot-line is available during normal
business hours with an average response time of four (4) hours for production
line Products and with an average response time of twenty-four (24) hours for
engineering line Products. The type of Product (production line or engineering
line) is applicable as offered in the respective Quotation. In case of a Product
down event Seller’s local field service organization will strive to dispatch a
qualified engineer to be on-site within three (3) working days upon receipt of
Buyer’s valid purchase order for production line Products and within ten (10)
working days upon receipt of Buyer’s valid purchase order for engineering line
Products. Response times are not guaranteed and depend on resource utilization.

 

Regular turning spare parts, excluding parts designated to be configuration
specific, are held on stock on a non-exclusive basis. Parts on stock will be
dispatched according to Buyer’s requirements and Buyer’s valid purchase order.

 

10.4.The warranty of Seller shall not apply in cases where defects arise from
natural wear and tear, improper use or maintenance of the Product, including,
but not limited to, the operation and maintenance of the Product not in
compliance with the operating and maintenance manual and any further
instructions as provided by Seller, Product failures due to the use of parts not
purchased from (or recommended/approved by) Seller, alteration of the Product by
Buyer or third parties, accident, external force, chemical or electrolytic
action, or any other forces or influences not attributable to Seller. Any work
carried out by Seller to correct any defects in such circumstances shall be
chargeable separately to Buyer at the then applicable prices of Seller. Excluded
from the warranty of Seller are seals and gaskets, O-rings, lamps, bulbs,
mirrors, lubricants and fluids, expendable or wearing parts and all other
consumables. Any defective part shall not be used by Buyer if its continued
operation, its working or its use is likely to be the cause of further damage.

 



Confidential

EV Group-10 -[***]



 

10.5.Upon Buyer’s notification of a defect to Seller, Buyer shall request Seller
to issue a return material authorization number (herein referred to as “RMA
Number”) for the defective part of the Product concerned. Within a maximum
period of ten (10) days upon receipt of the RMA Number, Buyer shall duly return
the defective part of the Product to Seller in order to enable Seller to assess
the alleged defect and to choose the appropriate remedy of the defect. Seller
shall inform Buyer on its assessment of the defect and the remedy of defect
chosen by Seller without unnecessary delay. Any repairs or replacements shall be
exclusively performed by Seller and shall be carried out within a reasonable
period of time upon receipt of the respective defective part of the Product by
Seller. Replacements may be supplied by Seller by delivering the respective
replacement parts for the Product directly to Buyer. Any replaced parts shall
become Seller’s property. Shipment and freight of defective parts of the Product
from Buyer to Seller and of repaired or replaced parts for the Product from
Seller to Buyer shall be made at Buyer’s sole risk and costs and shall always
duly state the RMA Number for the defective part of the Product concerned. In
case Buyer should not duly and timely comply with its obligations hereunder,
Seller shall not be liable for the remedy of the defects concerned and any
repaired or replaced parts of the Product as well as any services provided by
Seller shall be invoiced to Buyer at the then applicable prices of Seller.

 

10.6.Updates for the Software installed on the Product, which Seller in its sole
discretion deems to be only improvements of the Product reliability, will be
provided by Seller to Buyer during the warranty period at no charge. Furthermore
updates for the Software for bug-fixes will be provided by Seller free of charge
for up to ten (10) years upon the first delivery of the Product. Any on-site
visit for the installation of bug-fixes will be chargeable separately to Buyer
after the warranty period. Any other updates

 

(a)for the Software which may be released by Seller and which Seller in its sole
discretion deems to be revisions of, upgrades and/or enhancements to the
Software installed on the Product; or

 

(b)for the Software of an used and/or refurbished Product, if available, will
not be provided under the forgoing warranty and shall be chargeable separately
to Buyer at the then applicable prices of Seller.

 

Any and all Software is merely provided on an “AS IS” basis, subject to clause
10.1. (b).

 



Confidential

EV Group-11 -[***]



 

10.7.Seller warrants spare parts availability, bug-fixes, field service and
technical support by qualified engineers for up to ten (10) years upon delivery
of the Product. Seller does not warrant one to one replacement parts
availability. In case of parts obsolescence Seller will notify Buyer, create
safety stocks as feasible and source alternative parts or retrofits if required.
Seller will not compensate for any additional costs compared to one to one
replacement parts. Beyond that ten (10) year period Seller will continue to
provide support on best effort basis only.

 

Upgrades for additional functionalities and features are chargeable separately
and independent from the warranty state to Buyer and are based on feasibility
which will be checked on a case by case basis. The foregoing shall not apply for
used and/or refurbished Products and used and/or refurbished spare parts.

 

10.8.THE FOREGOING WARRANTY IS IN LIEU OF ANY AND ALL OTHER WARRANTY, EXPRESSED
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTY OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. ANY OTHER OR EXCEEDING
CLAIMS OF BUYER AGAINST SELLER FOR WARRANTY AND/OR FOR DEFECTS DUE TO WHATEVER
CAUSE, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS OF DAMAGES SHALL BE EXPRESSLY
EXCLUDED. SELLER SHALL NOT BE LIABLE FOR ANY INDIRECT DAMAGES, INCLUDING, BUT
NOT LIMITED TO, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGES,
LOSS OF PROFIT, LOSS OF BUSINESS OPPORTUNITIES, LOSS OF PRODUCTION, OR LOSS OF
DATA TO THE UTMOST EXTENT LEGALLY PERMISSIBLE. THIS EXCLUSION APPLIES REGARDLESS
OF THE CAUSE OF SUCH DAMAGES, AND REGARDLESS OF WHETHER CLAIMED UNDER CONTRACT
OR TORT. BUYER EXPRESSLY WAIVES ANY AND ALL OF ITS RIGHTS OF RESCISSION OF THIS
AGREEMENT UNDER APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO, THE RIGHT OF
RESCISSION FOR REASON OF MISTAKE, REDUCTION OF VALUE BY HALF, CHANGE OF
CIRCUMSTANCES OR FRUSTRATION OF CONTRACT.

 

11.TRAINING

 

11.1.Seller shall provide basic operator and maintenance training for the
Product at Buyer’s Installation Site immediately after Buyer’s personnel has
signed the Acceptance Test Protocol in Annex 3 to this Agreement. The period of
training is determined in the Scope of Delivery. Training will be performed
during regular working hours.

 

11.2.Buyer’s personnel, in general, shall be competent for the job assignment.
In addition, maintenance training will require a thorough understanding of the
English language and a good working knowledge of electronics, mechanics,
robotics, and PLC (programmable logic controller) based products.

 



Confidential

EV Group-12 -[***]



 

12.ADDITIONAL AND MISCELLANEOUS TERMS

 

12.1.Entire Agreement and Modifications: This Agreement is based on Seller’s
standard agreement as of August 2018. This Agreement including its Annexes
constitutes the entire agreement between the Parties relating to the subject
matter hereof and supersedes and replaces any and all previous agreements,
negotiations and correspondence, if any, relating to the subject matter hereof.
No oral side-agreements exist to this Agreement. Any other terms, including, but
not limited to, general terms and conditions of Buyer and/or remarks of Buyer
made on purchase orders, order confirmations or otherwise as well as any other
documents established by Buyer shall not become part of this Agreement and shall
be invalid, unless explicitly accepted by Seller in writing. Amendments to
and/or modifications of this Agreement shall only be valid if made in writing
and signed by both Parties. Any waiver of this form requirement must be
explicitly made in writing. For written confirmations to be obtained from
Buyer’s personnel under this Agreement, Seller may use an electronic device
(e.g. pads). Buyer agrees that it will not object to Seller relying on a printed
copy of such evidence merely on the grounds that the confirmation concerned
and/or the signature of Buyer’s personnel thereon has been obtained and stored
by Seller in electronic form. The only authentic language of this Agreement is
the English language and the English-language version shall take precedence over
any translations.

 

12.2.Severability: Should any provision of this Agreement be or become wholly or
partly invalid or unenforceable this will not affect the validity or
enforceability of the remaining provisions. The invalid or unenforceable
provision shall be substituted by a valid or enforceable provision which in its
essential purpose comes as close as possible to the invalid or unenforceable
provision. The same applies in analogy to any gaps in this Agreement.

 

12.3.No Third Party Beneficiaries: This Agreement shall inure to the benefit of,
and be binding upon, each of the Parties and their respective universal legal
successors, subject to the provisions of this Agreement, but shall not inure to
the benefit of any third party. Notwithstanding the foregoing, neither this
entire Agreement nor any of the rights and obligations under this Agreement may
be assigned or transferred without the prior written consent of the other Party.
In this connection Buyer is aware of and explicitly agrees that the Product is
independently designed, produced and manufactured by an affiliate of Seller.

 

12.4.Independent Agreement: In case the Product acquired by Buyer under this
Agreement should consist of more than one product, system or equipment, any such
part of the Product shall be deemed to be independent from the other part or
parts of the Product for purposes of this Agreement, including, but not limited,
for purposes of performance of the Acceptance Test, begin of the warranty period
and payment of the respective part of the Contract Price. Any delay or
non-performance with respect to one part of the Product shall not grant Buyer
the right to delay or refuse delivery or acceptance of any other part of the
Product and/or to off-set or to retain any payment due under this Agreement for
any other part of the Product.

 



Confidential

EV Group-13 -[***]



 

12.5.Consequential and other Losses: IT IS EXPRESSLY AGREED THAT NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL LOSS OR DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT,
LOSS OF BUSINESS OPPORTUNITIES, LOSS OF PRODUCTION, OR LOSS OF DATA TO THE
UTMOST EXTENT LEGALLY PERMISSIBLE. THIS EXCLUSION APPLIES REGARDLESS OF THE
CAUSE OF SUCH DAMAGES, AND REGARDLESS OF WHETHER CLAIMED UNDER CONTRACT OR TORT.

 

12.6.Retention of Title and Ownership: Delivery of the Product to Buyer and/or
Final Acceptance of the Product do not effect a transfer of title to and
ownership of the Product to Buyer. Seller retains title to and ownership of the
Product until full and final payment of the Contract Price and receipt of any
other payment due to Seller under this Agreement. Until such full and final
payment, Buyer shall be obliged to and responsible for exercising due care
toward the Product, and Buyer shall not be entitled to sell, lease, pledge or
otherwise enter into agreements on the Product or any parts thereof, or to use
the Product including the Software for production and other commercial purposes.
If Buyer should sell or transfer the Product or any parts thereof prior to full
and final payment to Seller, the transfer shall be subject to any security
interest for the benefit of Seller which may be available under applicable law
and which may be validly granted by Buyer to Seller under applicable law.

 

12.7.IP- Rights of Third Parties:

 

Seller shall grant a worldwide, non-exclusive, perpetual and irrevocable
license, which is required for the operation of the Product and as expressly
stated in the applicable quotation. However, the sale of the Product to Buyer
does not convey rights or license, expressed or implied, to practice and/or run
processes or to manufacture products which may be covered by copyrights,
trademarks, patents, utility models, industrial designs, know-how or any other
intellectual property rights owned and/or licensable by third parties. If
required, Buyer shall obtain any such licenses directly from the respective
licensor, at its own expense and costs.

 

Subject to the general terms and conditions of this Agreement, Seller shall at
its own expense indemnify and hold harmless Buyer from and against any such
claims which result from the fact that Seller knew, or should have known that
the supplied Product as designed and produced on behalf of Seller violates or
infringes upon any trademarks, patents, utility models or industrial designs of
third parties. In the event of a suit for infringement whereby the operation of
the Product is enjoined due to such misrepresentation of Seller, Seller shall at
its own expense either procure for Buyer the right for continued operation, or
replace the Product with substantially equal but non-infringing parts.

 



Confidential

EV Group-14 -[***]



 

12.8.Documentation and Software: Seller reserves any and all rights in the
operating and maintenance manual as well as any other technical or other
documentation and any Software supplied with or for the Product. Subject to any
further restriction contained in this Agreement, Buyer may use any such Software
and documentation only for the operation and maintenance of the specific Product
supplied by Seller, and shall not disclose them to any third party. Buyer agrees
not to copy, modify, duplicate, de-compile, disassemble, translate or reverse
engineer the Product, any parts thereof and/or the Software or permit others to
do so.

 

12.9.Standards: The Product is designed and constructed on behalf of Seller in
accordance with the norms and standards as set out in the Scope of Delivery.
Prior to Entering into Force of this Agreement, Buyer has advised Seller in
writing of any and all other applicable safety and operating standards and
regulations in force at Buyer’s Installation Site, if any. Buyer shall bear the
costs of any alterations of and/or modifications to and/or additions to the
Product which may be required in order for the Product to comply with any
standards or regulations, which have not been advised to Seller in writing prior
to Entering into Force of this Agreement.

 

12.10.Cancellations and Returns: If this Agreement should be cancelled by Buyer
for any reason whatsoever, Buyer shall pay to Seller within ten (10) days after
written demand, the following cancellation charges as liquidated damages, which
are not subject to any fault and/or to a right of mitigation: (i) If Buyer
cancels this Agreement less than thirty (30) days before the agreed upon date of
Availability for Delivery, Buyer shall pay to Seller a cancellation charge of
fifty percent (50 %) of the Contract Price. (ii) If Buyer cancels this Agreement
in the period between thirty (30) to sixty (60) days before the agreed upon date
of Availability for Delivery, Buyer shall pay to Seller a cancellation charge of
forty percent (40 %) of the Contract Price. (iii) If Buyer cancels this
Agreement more than sixty (60) days before the agreed upon date of Availability
for Delivery, Buyer shall pay to Seller a cancellation charge of thirty percent
(30 %) of the Contract Price. Buyer agrees that the above cancellation charges
are a reasonable estimate of Seller’s usual costs, expenses and damages in the
event an order is cancelled. Buyer shall compensate Seller for any costs,
expenses and damages incurred by Seller which exceed the above cancellation
charges, if this is due to the specific circumstances of the order (e.g. if time
is of essence, in case of customized equipment, etc).

 



Confidential

EV Group-15 -[***]



 

12.11.Choice of Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona excluding its conflict of law
rules and excluding the application of the United Nations Convention on
Contracts for the International Sale of Goods (CISG).

 

12.12.Disputes: All disputes arising out of or related to this Agreement shall
be finally settled under the Rules of Arbitration of the International Chamber
of Commerce (ICC) by one or three arbitrators appointed in accordance with these
Rules. The place of arbitration shall be Phoenix, USA. The present arbitration
clause shall be governed by the laws of Arizona. The language of arbitration
shall be the English language. The proceedings shall be governed by the Rules of
Arbitration of the International Chamber of Commerce (ICC). Notwithstanding this
arbitration clause Seller shall be entitled at its sole discretion to forward
any claims Seller may have against Buyer with the competent courts at the
corporate seat of Seller or alternatively with the competent courts at the
corporate seat of Buyer, as Seller may select at its sole discretion.

 

12.13.Enticing Away of Employees: Each Party acknowledges that the other Party’s
employees, including, but not limited to, customer service representatives are
particularly valuable to the other Party both because the other Party has
invested time and effort in their training and because they have knowledge of
know-how and other trade secrets owned by or belonging to the other Party. As a
result, each Party agrees not to directly or indirectly entice away any of the
other Party’s employees for a period of one year from the Final Acceptance.
Notwithstanding anything to the contrary, this Section will not prevent a Party
from placing any general advertisement or similar notice in newspapers, trade
publications or other media that is not targeted specifically at one or more
employees of the other Party. Each Party undertakes to procure the due
compliance of with this prohibition on enticing away employees of the other
Party.

 

12.14.Confidentiality: Except as explicitly provided below in this Section, the
content of this Agreement as well as any and all information, documentation
and/or other data of a confidential nature disclosed in connection with the
performance of this Agreement, including, but not limited to, business,
commercial and technical information, and all record bearing media containing or
disclosing such information and techniques (herein referred to as “Confidential
Information”) shall be treated with utmost confidentiality by each Party.
Consequently, Confidential Information (i) shall not be distributed, disclosed,
or disseminated in any way or form by each Party to anyone except its own or its
affiliates’ employees, who have a reasonable need to know said Confidential
Information and who are bound to confidentiality by their employment agreements
or otherwise, (ii) shall be treated by each Party with the same degree of care
to avoid disclosure to any third party as is used with respect to such Party’s
own information of like importance which is to be kept confidential, and (iii)
shall remain the property of the respective disclosing Party. The
confidentiality obligations as set out herein shall not apply, however, to any
information which (a) a Party can demonstrate, is already in the public domain
or becomes available to the public through no breach by such Party of this
Agreement, (b) was rightfully in a Party’s possession without confidentiality
obligation prior to receipt from the other Party as proven by its written
records, (c) can be proven to have been rightfully received by a Party from a
third party, that was authorized or entitled to do so, (d) is independently
developed by a Party as proven by its written records, (e) is approved for
release by written agreement by the respective other Party, or (f) is required
to be disclosed by law or the rules of any governmental organization.

 



Confidential

EV Group-16 -[***]



 

Notwithstanding the forgoing, Buyer may disclose the terms of this Agreement if
such disclosure is required by law, rule, regulation, or an order from a court,
regulatory agency or other governmental authority, or the rules of any stock
exchange on which Buyer’s shares are listed or quoted.  In such event, Buyer
will provide to Seller a copy of the agreement proposed to be disclosed so that
Seller may consent to the disclosure of this agreement, including any redactions
thereto proposed by Seller, such consent not to be unreasonably withheld. Buyer
agrees to submit a request to the SEC or the applicable governing body that
Seller’s redactions receive confidential treatment under the laws, rules and
regulations of the SEC or otherwise be held in confidence to the fullest extent
permitted under the laws, rules or regulations of the applicable governing body.

 

12.15.Annexes: The following Annexes to this Agreement shall form an integral
part of this Agreement as if fully set forth herein; in case of any discrepancy
between an Annex to this Agreement and the text of this Agreement, the latter
shall prevail:

 

Annex 1Scope of Delivery (Seller’s Quotation No. [***]);

 

Annex 2Source Inspection Test Protocol (at production site in Austria);

 

Annex 3Acceptance Test Protocol (at Buyer’s Installation Site).

  

Confidential

EV Group-17 -[***]



 

IN WITNESS WHEREOF, the Parties agree that this Agreement is executed by duly
authorized personnel from each Party and that in case of signing of this
Agreement the date of Entering into Force of this Agreement is the latest date
shown.

 

Akoustis, Inc.   EV Group Inc. (Buyer)   (Seller)         Canandaigua, NY  
Tempe, AZ (Place)   (Place)       10/25/19   10/25/19 (Date)   (Date)       /s/
Mary Winters   /s/ David Kirsch (Signature)   (Signature)       Mary Winters,
VP, Wafer Fab   David Kirsch, Vice President & General Manager North America
(Name and Title)   (Name and Title)

 

 

Confidential



 

